DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1352 and 1354. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1392 and 1394.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is/are:
(Claim 21) “causing an expansion means… to expand between the first and second attachment points such that the second attachment point becomes longitudinally spaced from the first attachment point by a second distance that is greater than the first distance,” 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 21) “causing an expansion means… to expand between the first and second attachment points such that the second attachment point becomes longitudinally spaced from the first attachment point by a second distance that is greater than the first distance,”: As identified by the Specification, the following is recognized as the corresponding structure to the expansion means: “The expansion feature may comprise a flexible spring.” Or equivalents thereof.
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedberg et al (US 6,078,835) (“Hedberg”). 
Regarding Claim 38, while Hedberg a method of monitoring stretching of an organ (Abstract, “The aforementioned stretching can also be measured using a strain gauge or a distance sensor attached to the ventricle wall.”), the method comprising: 
attaching a first elongate member of a stretch-measurement probe to a surface of an organ of a patient at a first attachment point, the stretch-measurement probe comprising an second elongate member fixed at a distal portion thereof to the first elongate member (Fig. 1, strain gauge 9, Col. 3, L. 13-50,“Different parts of the sensor must be attached at two separate points on the heart wall in order to emit an electrical signal designating the distance between these two points.” Strain gauge shown connected at two different points, through an inner rod / first elongate member of a strain gauge and an outer rod / second elongate member of a strain gauge); 
attaching the first elongate member to the surface of the organ at a second attachment point, the second attachment point being spaced from the first attachment point by a first distance (Fig. 1, strain gauge 9, attachment points spaced by a first distance); and 
determining an amount of stretch associated with the surface of the organ based at least in part on a relative longitudinal movement of a portion of the first elongate member relative to a portion of the second elongate member (Col. 3, L. 13-50,“ “Different parts of the sensor must be attached at two separate points on the heart wall in order to emit an electrical signal designating the distance between these two points. The signal is conditioned in the conditioning and detector circuits 13 so it is e.g. largely proportional to the distance between the sensor's attachment points and, accordingly, to the heart wall's degree of stretching.”).
Regarding Claim 39, Hedberg teaches the method of claim 38, wherein the first elongate member comprises a distal portion configured to longitudinally expand independently of the second elongate member (Fig. 1, stretch of the heart wall would cause the first elongate member / inner rod to expand out from the second elongate member / outer rod, independent of the movement of the second elongate member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Ronchi et al (US 2008/0221398) (“Ronchi”) and further in view of Kim et al (US 2017/0007138) (“Kim”).
Regarding Claim 40, while Hedberg teaches the method of claim 39, Hedberg fails to teach wherein the distal portion of the first elongate member comprises a helical slit that permits the distal portion to longitudinally expand.
However Ronchi teaches a stretch measuring system (Abstract, [0030]) wherein they means for measuring stretch may be configured as a helical coil ([0030]) and Kim teaches the displacement measurements may be performed by a strain gauge or a capacitance changes of two sensors ([0074], Figs. 9-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the inner rod of the strain gauge of Hedberg may be configured as a helical coil as taught by Ronchi to enable the inner rod to displace from the outer rod as a result of stretch. While it is unclear if the strain gauge perform with this structure change, were one to measure displacement by an equivalent capacitance change, such as that of Kim, the stretching would be accommodated and sensing would be uninterrupted.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Ronchi and further in view of Kim and further in view of Francis et al (US 2016/0073913) (“Francis”) and further in view of Albrecht et al (US 2011/0295337) (“Albrecht”).
Regarding Claim 41, while Hedberg, Ronchi, and Kim teach the method of claim 40, their combined efforts fail to teach wherein said attaching the first elongate member to the surface of the organ at the first attachment point involves passing a suture through the helical slit and around a pull wire disposed at least partially within the first elongate member.
However Francis teaches a heart characterizing system (Abstract) wherein a probe is deployed within a catheter ([0100]), the probe controlled within the catheter by a pull-release wire ([0101]), and pulling the pull-release wire withdraws the probe from the patient ([0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the stretch-measurement probe of Hedberg may be controlled and withdrawn by a pull-release wire as taught by Francis as a simplified way to control the probe and the probe’s removal, at the convenience of the care provider.
Yet their combined efforts fail to teach wherein said attaching the first elongate member to the surface of the organ at the first attachment point involves passing a suture through the helical slit and around a pull wire disposed at least partially within the first elongate member.
However Albrecht teaches a stretch detecting system of an internal organ (Abstract, [0067]) wherein the measurement device may be applied to the internal organ with sutures ([0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the stretch-measurement probe of Hedberg, Ronchi, Kim, and Francis utilizing a dually attached stretch measurement probe with a helical coil and pull-release wire, be attached by sutures as taught by Albrecht as a means for ensure that the attachment points are secured to the evaluated organ. Furthermore applying the suture through the helical slit and around a pull wire disposed at least partially within the first elongate member is considered a design choice as the particular structures within the suture on the first elongate member appears to not modify the operation of the device [In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)].

Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Clark, III et al (US 2014/0276985) (“Clark”).
Regarding Claim 42, while Hedberg teaches the method of claim 38, further comprising passing at least a portion of the stretch measurement probe through a minimally-invasive passage through a torso wall of the patient.
However Clark teaches an internal patient operation (Abstract) and further teaches that a heart based operation may have a probe delivered through a minimally invasive passage through a torso wall of the patient ([0031] minimally invasive passage through a small incision at the torso wall, [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the stretch-measurement probe of Hedberg may be delivered in a minimally invasive manner as taught by Clark as this reduce the complexity of the operation and recovery time of the patient, by circumventing open chest or open heart surgery.
Regarding Claim 43, Hedberg and Clark teach the method of claim 42, further comprising removing the stretch- measurement probe from the patient through the minimally-invasive passage after said determining the amount of stretch (See Claim 42 Rejection, [0034] “To remove the closure device from the body, the snare loop assembly may again be opened to release the target tissue (it should be appreciated that the suture loop or other closure device may remain in place) such that the snare loop assembly and elongate body may be withdrawn. Once the target tissue is released, the snare loop assembly may be closed to facilitate low-profile withdrawal.”).

Claim(s) 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Francis.
Regarding Claim 44, while Hedberg teaches the method of claim 38, Hedberg fails to teach the method further comprising, after said determining the amount of stretch: 
pulling a pull-release wire disposed at least partially within the first elongate member; and 
after said pulling the pull-release wire, withdrawing the stretch-measurement probe and removing the stretch-measurement probe from the patient.
However Francis teaches a heart characterizing system (Abstract) wherein a probe is deployed within a catheter ([0100]), the probe controlled within the catheter by a pull-release wire ([0101]), and pulling the pull-release wire withdraws the probe from the patient ([0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the stretch-measurement probe of Hedberg may be controlled and withdrawn by a pull-release wire as taught by Francis as a simplified way to control the probe and the probe’s removal, at the convenience of the care provider.
Regarding Claim 45, Hedberg and Francis teach the method of claim 44, wherein the pull-release wire has a handle associated with a proximal end thereof (See Claim 44 Rejection, [0101] “The catheter is steerable, for example using pull wires in the inner or outer shafts 310, 300 or in the sheath 312 controlled by a mechanism in the handle of the shaft or the sheath…”, [0097]).

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Glossop (US 2002/0143317).
Regarding Claim 46, while Hedberg teaches the method of claim 38, their combined efforts fail to teach wherein said determining the amount of stretch is based at least in part on relative positioning of one or more markers associated with at least one of a proximal portion of the first elongate member or a proximal portion of the second elongate member.
However Glossop teaches an internal position sensor (Abstract) and further teaches that the positioning of the internal position sensor can be tracked by changes in fiducial markings by the use of an imaging modality ([0049]-[0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to associate markers on the one of the elongate members of Hedberg and track them through an imaging modality as Glossop teaches that this provides a unit of measure for track precise changes in displacement, such as that of stretch in Hedberg. 

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Kim.
Regarding Claim 47, while Hedberg teaches the method of claim 38, Hedberg fails to teach wherein: the first elongate member comprises a first electrical sensor; and the second elongate member comprises a second electrical sensor.
However Kim teaches a biosignal measurer (Abstract) and teaches the displacement measurements may be performed by a strain gauge or a capacitance changes of two sensors ([0074], Figs. 9-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the displacement caused by stretching can be measured by either a strain gauge as taught by Hedberg or a capacitance sensor with two electrical sensors as Kim teaches that both sensing schema function to measure displacement. Therefore, it is a simple substitution of one sensing schema for another to obtain predictable results of stretch detection.
 
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Kim as evidenced by Breed et al (US 7,935,061) (“Breed”).
Regarding Claim 48, while Hedberg and Kim teach the method of claim 47, wherein a voltage output of at least one of the first electrical sensor or the second electrical sensor changes in relation to a distance between the first electrical sensor and the second electrical sensor (Kim teaches that distance changes cause capacitance changes, Breed: Col. 4, L. 15-29, “In brief, capacitive sensors turn capacitance variation into a voltage, frequency or pulse width variation.” capacitance variation can be converted into a voltage value).

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Kim and further in view of Breed. 
Regarding Claim 49, while Hedberg, Kim, and Breed teach the method of claim 48, and it is noted that stretch changes reflect a change in voltage (See Claim 48 Rejection), their combined efforts fail to teach wherein said determining the amount of stretch is based at least in part on the voltage output.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that considering stretch directly from capacitance changes in capacitance sensors as taught by Kim and considering stretch from a voltage output due to capacitance changes in capacitance sensors, is functionally equivalent and is understood as a simple substitution of one monitored value for another to obtain predictable results of stretch detection.






Allowable Subject Matter
Claims 21-26 and 34-37 are allowed. 
The prior art fails to teach a stretch-measurement probe for measuring stretch between two locations, applied with suturing, and disposing the stretch-measurement probe through the chest. Only, by using the claims of the instant application as a road map would one of ordinary skill in the art arrive at this conclusion.
 
The closest prior art of record is:
US 2012/0209345 [0018] where the importance of monitoring atrial stretch is explained and atrial stretch is measured by sensing atrial pressure.
US 6,078,835, Col. 2, L. 42-50, where heart wall stretching characterization is envisioned as sensed by distance between two points on a heart wall
US 2003/0220590 [0089] Fig. 7, where joined elongate members may be used together to characterize displacement of two points (a reference point and spine curvature)
US 6,110,100, Col. 4, L. 6-11, where a heart interfacing system is connected to the heart by sutures
US 6,966,902, Col. 9, L. 31-44, where a system interacting with a heart access the heart through a chest access channel

Response to Arguments
Applicant’s amendments and arguments filed 2/24/2022 with respect to the 35 USC 112(b) rejections and claim objections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 2/24/2022 with respect to the drawing objections of reference character 160 have been fully considered and are persuasive. The objection(s) is/are withdrawn. However the remaining reference characters remain objected to. Applicant argues that submitted drawings rectify the errors, but no replacement drawing sheet seems to have been submitted with the response on 2/24/2022. These objections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791